Citation Nr: 0924883	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including colon polyps, diverticulosis coli, and an 
irritable bowel syndrome.  


WITNESS AT HEARING ON APPEAL

Appellant's son


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, denying the 
veteran's claim for service connection for a gastrointestinal 
disorder.  

The record reflects that the Veteran in his notice of 
disagreement of October 2006 requested an RO hearing, but he 
withdrew that request in February 2007.  In lieu of the 
requested hearing, the RO undertook further research in an 
attempt to verify the veteran's account of in-service food 
poisoning.  In his substantive appeal of January 2008, a 
Board hearing was sought and that hearing was afforded in May 
2009.  The Veteran did not appear at such hearing because of 
sickness, but testimony was provided by the veteran's son.  
As well, additional documentary evidence was received at such 
proceeding without a waiver for its initial review by the RO, 
but as such evidence was previously submitted and reviewed by 
the RO, no further action is indicated.  

Notice is taken that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  Through no fault of the Veteran, nearly all of his 
service personnel and treatment records are unavailable for 
review.

3.  In the absence of service treatment records, the Board 
concedes the occurrence of an in-service episode of food 
poisoning occurring in or about August 1943, as credibly 
described by the Veteran.  

4.  Approximately twenty years after the veteran's discharge 
from active duty, the existence of a gastrointestinal 
disorder diagnosed as irritable bowel is first documented and 
such was followed by a showing of various gastrointestinal 
disorders, to include colon polyps, diverticulosis, 
diverticulosis coli, hiatal hernia, and gastroesophageal 
reflux disease (GERD).  

5.  Chronic gastrointestinal symptoms dating from the August 
1943 incident are not documented by the record and no medical 
professional offers any finding or opinion linking any post-
service gastrointestinal disease, to include current 
disablement of the veteran's gastrointestinal system, to his 
period of military service or any event thereof, including 
the episode of in-service food poisoning.  

6.  A preponderance of the evidence is against a finding that 
the veteran has a current diagnosis of a gastrointestinal 
disorder that is of service origin or is otherwise related to 
his military service.


CONCLUSION OF LAW

A chronic gastrointestinal disorder, to include colon polyps, 
diverticulitis coli, irritable bowel syndrome, and peptic 
ulcer disease, was not incurred in or aggravated by service, 
nor may a peptic ulcer be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's letter of April 2006.  The 
Veteran was thereby advised of the Court's holding in 
Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, full VCAA notice was furnished to the Veteran 
was furnished to him prior to entry of initial rating action 
in August 2006, in accord with Pelegrini.  

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  The RO has made 
repeated attempts to obtain complete service treatment and 
personnel records, but efforts have produced only a few 
service personnel records, which in no way reference any 
complaints or findings involving a gastrointestinal disorder.  
The National Personnel Records Center has reported on one or 
more occasions that the veteran's records were destroyed in a 
fire at that facility and separate searches for records 
pertaining to a reported episode of foot poisoning in August 
1943 have proven to be unsuccessful.  Notice is taken that 
the RO in February 2009 entered a formal finding as to the 
unavailability of the veteran's service records.  

Where, as here, the veteran's service treatment records are 
presumed lost through no fault of the appellant, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992), and efforts relating thereto, albeit 
unsuccessful, have been undertaken.  In all, sufficient 
efforts to obtain the above referenced service personnel and 
treatment records have been made.  It is also pertinent to 
note that, as explained in more detail below, the occurrence 
of the in-service food poisoning is not in dispute; the 
primary impediment to a grant of service connection here is 
the absence of persuasive evidence of residuals of that 
episode or any diagnosis of a gastrointestinal disorder until 
many years post-service and the lack of a competent medical 
opinion linking a current gastrointestinal disability to the 
in-service food poisoning or any other incident of service.  

As to any duty to provide an examination and/or opinion 
addressing the question of current disability and the 
existence of a nexus between current disablement and service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Under the circumstances of this case, the post-service 
medical evidence initially documents the existence of a 
gastrointestinal disorder in April 1965, approximately 20 
years following the veteran's discharge from service.  While 
it is alleged that chronic gastrointestinal complaints 
followed the in-service episode of food poisoning, such are 
not documented until many years after service.  There is also 
lacking any competent finding or opinion linking the claimed 
disability to service.  On this basis, the Board finds that 
there is no further duty to provide a medical examination 
and/or opinion.  Id.; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board further finds that VA has satisfied its duties under 
the VCAA.

Analysis of the Merits of the Claim

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for 
certain chronic diseases, to include a peptic ulcer, when 
they are manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Veteran contends that, in August 1943, he was assigned to 
sail on the British ship, HMS Samaria, from Liverpool, 
England, to Reykjavik, Iceland.  Upon arriving in Iceland, he 
and his ship mates were given sandwiches made from black 
bread and fish paste, from which they became violently sick.  
A field hospital was erected and the Veteran and more than 
100 other soldiers were hospitalized there for a period of 
about five days for treatment of what he describes as food 
poisoning.  Allegations are advanced that chronic stomach or 
gastrointestinal disability resulted from the in-service food 
poisoning.  Testimony from the veteran's son at a recent 
hearing was to the effect that he became aware of his 
father's gastrointestinal difficulties when he was a teenager 
in the late 1960s and he further observed that his father had 
indicated to him that his chronic stomach complaints had 
followed the in-service food poisoning.  

As noted above, where service treatment records are lost and 
presumed destroyed as in this case, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare, supra.  The Board finds the veteran's account of an 
episode of in-service food poisoning in August 1943 to be 
very specific, detailed and credible.

Though not dispositive of the outcome of this case, the 
record likewise reflects that the Veteran served his county 
honorably during World War II, with participation in various 
battles or campaigns at or in Normandy, Northern France, 
Rhineland, Ardennes, and Central Europe.  

Available service personnel records, which are limited, do 
not corroborate the existence of a chronic gastrointestinal 
disorder and, as noted above, VA has been unable to locate 
any of the veteran's service treatment records or any 
supplementary data from alternate sources.  Pursuant to the 
VA's many requests, the National Personnel Records Center has 
reported that the requested documents or information were not 
a matter of record.  VA has made multiple attempts to secure 
these records, all to no avail.  

The Board's analysis of the veteran's claim is undertaken 
with the heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule in mind.  O'Hare, supra.  However, this special 
duty does not require VA to engage in any "burden- shifting" 
analysis with respect to the veteran's claim.  Cromer v. 
Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding 
no adverse presumption attaches to service connection claim 
against the government when veteran's service medical records 
are destroyed in a fire).  That is, the case law does not 
lower the legal standard for proving a claim for service 
connection.  Rather, it obligates the Board to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

The record as developed post-service indicates that the 
Veteran contacted VA in April 1947 as to a requested 
adjustment of a subsistence allowance payable for March 1947.  
No reference was therein made to any gastrointestinal 
disorder.  He next contacted VA by a letter in November 1978, 
seeking assistance with the costs of medical care.  Therein, 
the Veteran indicated, among other things, that he had out-of 
pocket expenses for a gastrointestinal series and for various 
doctor's visits due to stomach trouble.  He did not file a 
claim for service connection for gastrointestinal disorder at 
this time. 

Received by VA in March 2006 was the veteran's initial claim 
for VA compensation, the denial of which forms the basis of 
the instant appeal.  Evidence developed in connection with 
the veteran's March 2006 claim initially documents the 
existence of a gastrointestinal disorder in April 1965, 
although X-rays of the stomach, small intestine, gallbladder, 
and colon were noted to be negative or within normal limits 
at that time.  When he was evaluated in March 1983 for left 
subcostal pain after eating, a history of an appendectomy in 
1949 was noted; use of liquid antacids was denied and there 
was no history of gallbladder disease, hepatitis, or 
jaundice.  The occurrence of spontaneous diarrhea was noted 
to be rare.  No gastrointestinal diagnosis was recorded.  
Such was followed by further medical care during the 1980s 
for a hiatal hernia, and in May 1990, subsequent to finding 
streaks of blood in the stool, a barium enema demonstrated 
significant diverticulosis and a colonoscopy identified a 
sigmoid stricture, chronic diverticulosis, diverticulosis 
coli, and sigmoid spasm.  Resection of the sigmoid colon 
followed in October 1990, with pathological studies showing 
severe diverticular disease, fibrous serosal adhesions with 
stricture of bowel lumen, and focal mucosal ulceration with 
regenerative changes.  

Further medical treatment for an esophageal stricture was 
received in late 1994 and 1995, and biopsies incidental to 
esophagogastroduodenoscopy and esophageal dilatation for a 
history of dyspepsia and epigastric pain disclosed no 
significant histopathology of the gastric antrum or duodenum.  
Subsequently entered diagnoses included GERD, right inguinal 
hernia, hyperplastic tubular adenoma of the descending colon, 
hyperplastic polyp of the transverse colon, diverticulosis 
coli, question of irritable bowel syndrome, and intermittent 
diarrhea.  

The evidence on file discloses the existence of current 
gastrointestinal disability, but there is also a gap of 
approximately 20 years between service discharge and a 
diagnosis of an irritable bowel or other gastrointestinal 
disorder.  The lack of evidence of treatment or 
contemporaneously recorded lay evidence during this period of 
time weighs against a finding of a continuity of 
symptomatology.  38 C.F.R. § 3.303; Voerth, supra; Savage, 
supra.  With respect to negative evidence, the Court has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  

Also absent from the record is a competent evidence linking 
any current gastrointestinal disability of the Veteran to the 
remote incident of in-service food poisoning in August 1943 
or any other event occurring during his period of active 
duty.  While the Veteran and his son may indicate that his 
gastrointestinal disorder originated in service, neither is 
not competent to provide an opinion requiring medical 
knowledge.  Espiritu, supra.  As a result, the assertions as 
to medical etiology are not probative of the critical issue 
in this case of whether existing gastrointestinal disablement 
is linked to the veteran's period of military service or any 
event thereof.  See Boyer, Mercado-Martinez, supra.  

The Veteran is competent to report what comes to him through 
his senses, to include complaints of gastrointestinal 
distress, but he does not have medical expertise to provide a 
competent opinion regarding diagnosis and causation.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  As noted above, the 
gap of time of between the in-service incident and the first 
post-service medical evidence of gastrointestinal disability, 
approximately 20 years, is, in itself, significant and it 
weighs against the veteran's claim.  Maxon, supra.  The Board 
finds that such negative evidence is more probative than the 
Veteran's allegations of ongoing gastrointestinal complaints 
provided in conjunction for a claim for compensation many 
years after the in-service incident in which he ingested 
tainted food.  

On the basis of the foregoing, it must be concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a gastrointestinal disorder, 
inclusive of colon polyps, diverticulosis coli, and an 
irritable bowel syndrome.  On that basis, the veteran's 
appeal must be denied.  As a preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Service connection for a gastrointestinal disorder, inclusive 
of colon polyps, diverticulosis coli, and an irritable bowel 
syndrome, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


